Title: Treasury Department Circular to the Collectors of the Customs, 3 April[–4 June] 1794
From: Treasury Department,Hamilton, Alexander
To: Collectors of the Customs



Treasury Department April 3rd. [–June 4] 1794
Sir,

Congress having made provision for Fortifying the port of [Boston] in your district it becomes necessary to engage some fit person as Agent to procure materials tools and labourers, and to be charged with the disbursement of all monies which are to be disbursed in the execution of the business.
The sum estimated for the fortification of [Boston] is [Drs 8749 ²⁸⁄₁₀₀] in addition to this there will be a sum of [500 Dollars] for the purpose of mounting the Artillery destined for the works.
The compensation to the agent will be a commission of [two] per cent on the expenditure.
The Secretary at war will give particular instructions for the execution of the trust.
It is only necessary for me to say that a regular account is to be kept of the expenditure and a proper voucher taken for every item and this not only for every payment of money but for every delivery of articles for the use of the work.
It is understood that a person will be appointed to assist the Engineer who will have the care and application of the materials furnished and the overseeing of the workman. In this case all the materials procured will be to be delivered to him and a receipt taken for each delivery specifying accurately the particulars. But the Agent to be appointed by you must himself pay the workmen upon rolls or lists made out and signed by the person appointed to assist the Engineer and a receipt must be taken from each workman in a column opposite to his name.
The Agent will furnish you with a monthly statement of his expenditures which you will transmit to me for my information of their progress and at the completion of the business he will send forward through you to the Treasury his account in due form accompanied with his vouchers.
The Treasurer has been directed to remit you bills to the amount of [2000 Dollars] payable to you or your order which you will indorse to the Agent in proportion to the actual progress of expenditure and for the satisfying of which you will reserve the requisite Sums in your hand forwarding, as in other cases each bill as it shall be satisfied with a receipt indorsed.
Besides the receipt indorsed on the bill you will take separate duplicate receipts according to the form at foot one of which you will forward with the bill to this office. This arrangement is merely to accommodate the transaction to the forms of the Treasury.
You will as speedily as may be advise me of the name of the Agent you shall appoint.
I am with consideration   Sir,   Your obedient Servant.

A Hamilton

